Title: To Thomas Jefferson from William Bentley, 6 February 1808
From: Bentley, William
To: Jefferson, Thomas


                  
                     Sir,
                     Salem 6 Feb. 1808
                  
                  From the confidence you have reposed in me & not from influence of friends, I offer the following request, with all due submission. The office of Surveyor of this port is vacant by resignation. I apply in behalf of Captain George Hodges of this town, aged 42, & a descendant of Capt Hodges, one of the first settlers, who is honourably mentioned by our first Governour for his naval enterprises. He is connected by the nearest kindred with our most antient & best families. He has navigated from this port in all quarters of the Globe. He is the youngest Brother of Capt Benjamin Hodges, lately deceased, the Master & Founder of our East India Marine Society, & our first navigater in the Indian seas. A man as memorable for his virtues, & for every honour of all our social institutions, as he was generous in his patronage of the means of maintaing throughout the whole of your able administration a paper, which has been ambitious of vindicating its efficient measures. For the Brother of this rich, patriotic, & worthy citizen, & the Brother he loved, I make my humble request. The Brother has been a man of unshaken integrity in the most trying times, & is open to no reproach. This request would not have appeared, had it not been thought consistent with the dignity & safety of the Government. I have known the Candidate from his youth & have never heard his morals or qualifications questioned. Should the request be granted from an administration I love & defend, it would afford me sincere pleasure, & add to the pleasure I receive from another oppertunity to declare my confidence in the greatest man who adorns the history of my Country, & of assuring him that with the highest respect of his person & administration
                  I am, his devoted Servant
                  
                     William Bentley 
                     
                  
                  
                     My good friend Genl Stark desired me at the first oppertunity to assure the president of the US. that he had nearly finished his four score years, but that his affection to the President of the US. had not abated.
                     I take the liberty of sendng two late Occasional discourses respectfully.
                  
               